DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6 January 2022, with respect to independent claims 1 and 11 have been fully considered and are persuasive.  The rejection of independent claims 1 and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim 1, the prior art of record, taken alone or in combination, fails to teach or disclose the interrelationship and interconnection wherein the screw bolt comprises a first portion and a second portion, the base comprises a first side and a second side, the first portion is located on the first side, the second portion is located on the second side, and the first portion is configured to connect to the screw hole, as claimed in combination with the remaining limitations of independent claim 1 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or disclose the interrelationship and interconnection wherein the screw bolt comprises a first portion and a second portion, the base comprises a first side and a second side, the first portion is located on the first side, the second portion is located on the second side, and the first portion is configured to connect to the screw hole, as claimed in combination with the remaining limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



1/11/2022